Case 2:17-cv-06210-JAK-KS Document 520 Filed 10/21/20 Page 1 of 1 Page ID #:17385

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. CV 17-6210-JAK-KSx                                                Date: October 21, 2020
  Title      Justice Laub.v. Nicholas Horbaczewski, et al.




  Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                     Gay Roberson                                      XTR 10/21/2020
                     Deputy Clerk                                  Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:

                  Stephen C. Steinberg                                 Brian Burnovski
                  Chad DeVeaux                                         Peter Bozzo

  Proceedings: MINUTES OF TELEPHONIC CONFERENCE RE: DEFENDANTS’
               REQUEST FOR REASONABLE FEES AND EXPENSES INCURRED IN
               FILING AND BRIEFING THE MOTION FOR SPOLIATION
               SANCTIONS AGAINST JUSTICE LAUB [Dkt No. 482]

          Case called. Counsel state their appearances. The Court hears oral argument. After hearing
  the arguments and statements of counsel, the Court takes the matter under submission. An Order
  will issue.


  IT IS SO ORDERED.



                                                                                                 : 56 mins
                                                                     Initials of Preparer        gr




  CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
